DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-16 are allowed.  Considering claim 1, the prior art does not teach a piezoelectric transformer comprising: the vibration portion assembly includes an output electrode, an output-side intermediate electrode, an input-side intermediate electrode, and an input electrode, which are arranged separated from each other in a thickness direction and sequentially arrayed in the thickness direction; the second output electrode piece and the first output-side intermediate electrode piece are superposed with each other in the thickness direction, the first output electrode piece is not superposed with the first output-side intermediate electrode piece or the second output-side intermediate electrode piece in the thickness direction and the second output-side intermediate electrode piece is not superposed with the first output electrode piece or the second output electrode piece in the thickness direction in combination with the rest of the applicant’s claimed limitations.
Considering claim 7, the prior art does not teach a piezoelectric transformer comprising: the upper layer includes a first piezoelectric layer interposed between the output electrode and the output-side intermediate electrode in at least the n vibrations portions and a second piezoelectric layer superposed with the first piezoelectric layer and interposed between the input-side intermediate electrode and the input electrode in at least the n vibrating portions and the second output electrode piece and the first 
Considering claim 13, the prior art does not teach a piezoelectric transformer comprising: wherein the upper layer includes a vibrating portion assembly corresponding to a part of the upper layer that is not superposed with the base, the vibration portion assembly includes an output electrode, an output-side intermediate electrode, an input-side intermediate electrode and an input electrode which are arranged separated from each other in a thickness direction and sequentially arrayed in the thickness direction the output-side intermediate electrode includes a first output-side intermediate electrode piece and a second output-side intermediate electrode piece and the first output electrode piece and the first output-side intermediate electrode piece are superposed with each other in a thickness direction and the second output electrode piece and the second output-side intermediate electrode piece are superposed with each other in the thickness direction in combination with the rest of the applicant’s claimed limitations.
Considering claim 15, the prior art does not teach a piezoelectric transformer comprising: wherein the upper layer includes a vibration portion assembly corresponding to a part of the upper layer that is not superposed with the base, the 
References cited but that did not meet all the applicant’s claimed limitations are listed on the 892 sheet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN P GORDON whose telephone number is (571)272-5394. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN P GORDON/Primary Examiner, Art Unit 2837